FILED
                           NOT FOR PUBLICATION                                 SEP 30 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DANIEL H. O’CONNELL, Trustee of                  No. 10-17450
Thomas J. O’Connell Irrevocable Trust; et
al.,                                             D.C. No. 4:06-cv-00380-FRZ

              Plaintiffs - Appellees,

  v.                                             MEMORANDUM*

JOSE FERNANDEZ-POL, Dr.,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                     Frank R. Zapata, Senior District Judge

                     Argued and Submitted September 9, 2013
                            San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and BATTAGLIA, District
Judge.**

       Defendant Dr. Jose Fernandez-Pol (“Dr. Pol”) appeals the district court’s

order granting Plaintiffs’ motion for judgment on the pleadings after the district

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Anthony J. Battaglia, United States District Judge for
the Southern District of California, sitting by designation.
court struck Dr. Pol’s answer as a discovery sanction under Federal Rule of Civil

Procedure 37, and entered judgment in the form and amount requested by

Plaintiffs. Dr. Pol contends the district court erred because: (1) the action was

allowed to proceed even though Plaintiffs’ claims were barred by the applicable

statute of limitations; (2) actual and punitive damages were awarded without taking

any evidence of damages; and (3) the district court ordered the transfer of certain

patents and patent applications without first ascertaining the existence or

ownership of the patents, or assessing whether the court had personal jurisdiction

over the entities transferring or receiving the patents. For the reasons set forth

below, we affirm.

I.    The District Court’s Failure to Consider a Potential Statute of
      Limitations Defense

      Dr. Pol contends the district court lacked subject matter jurisdiction over the

matter because each of Plaintiffs’ claims were time-barred. Dr. Pol argues he

presented a statute of limitations defense before the district court, but the district

court never considered the merits of the defense because the court struck his

Answer as a discovery sanction under Rule 37. Because the statute of limitations

is an affirmative defense that must be pled and proved by the party asserting it, see

Fed. R. Civ. P. 8(c); Day v. McDonough, 547 U.S. 198, 209 (2006), and the district



                                            2
court was not required to sua sponte raise a potential statute of limitations defense

on behalf of Dr. Pol, we must only address whether the district court erred in

striking Dr. Pol’s Answer as a discovery sanction under Rule 37.1

      Whether the district court erred in striking Dr. Pol’s Answer as a discovery

sanction under Rule 37 is reviewed for abuse of discretion. See Hester v. Vision

Airlines, Inc., 687 F.3d 1162, 1169 (9th Cir. 2012). The exercise of this discretion

will not be found to be an abuse unless the reviewing court finds the district court

committed a clear error of judgment in the conclusion it reached. See United

States v. Sumitomo Marine & Fire Ins. Co. Ltd., 617 F.2d 1365, 1369 (9th Cir.

1980). Pursuant to Rule 37(b), a court may impose sanctions on a party for failure

to comply with discovery requests, including “prohibiting the disobedient party

from supporting or opposing designated claims or defenses . . . striking pleadings

in whole or in part. . . dismissing the action or proceeding in whole or in part . . .

[or] rendering a default judgment against the disobedient party.” Fed. R. Civ. P.

37(b)(2)(A)(ii)-(vi). By the very nature of its language, sanctions imposed under



      1
         Although the district court in this case was not required to sua sponte raise
the statute of limitations defense on behalf of Dr. Pol, there are certain types of
claims and cases that require and/or permit a court to address the merits of a statute
of limitations defense before entering judgment. See e.g., Wood v. Milyard, 132 S.
Ct. 1826, 1834 (2012); John R. Sand & Gravel Co. v. United States, 552 U.S. 130,
132-35 (2008).

                                           3
Rule 37 must be left to the sound discretion of the trial judge. See Craig v. Far

West Eng’g Co., 265 F.2d 251, 260 (9th Cir. 1959), cert. denied, 361 U.S. 816

(1959).

      Here, the district court stuck Dr. Pol’s Answer after Dr. Pol failed to produce

documents requested by Plaintiffs during discovery, failed to file a notice of

appearance or intent to appear pro se after he was explicitly ordered to do so by the

district court, and failed to file an opposition to Plaintiffs’ motion for sanctions

pursuant to Arizona Civil Local Rule 7.2(i).2 Therefore, in light of the troubled

defense of this case, and the broad discretion district courts are afforded in

interpreting and applying their local rules, we find the district court did not abuse

its discretion in striking Dr. Pol’s Answer as a discovery sanction under Rule 37.

See Delange v. Dutra Constr. Co., 183 F.3d 916, 919 n.2 (9th Cir. 1999) (stating

that district courts have broad discretion in interpreting and applying their local

rules); Chism v. Nat’l Heritage Life Ins. Co., 637 F.2d 1328, 1331-32 (9th Cir.

1981); In re Rice, 14 B.R. 843, 846 (B.A.P. 9th Cir. 1981) (finding no abuse of

      2
        Arizona Civil Local Rule 7.2(i) states: “If a motion does not conform in all
substantial respects with the requirements of this Local Rule, or if the
unrepresented party or counsel does not serve and file the required answering
memoranda, or if the unrepresented party or counsel fails to appear at the time and
place assigned for oral argument, such non-compliance may be deemed a consent
to the denial or granting of the motion and the Court may dispose of the motion
summarily.”

                                           4
discretion where trial court struck appellant’s answer as a discovery sanction

because appellant failed to respond to interrogatories and ignored appellee’s efforts

to litigate the action). Accordingly, we find the district court properly struck Dr.

Pol’s Answer under Rule 37. As a result, because Dr. Pol did not re-assert a statute

of limitations defense prior to entry of judgment (even though the district court

provided Dr. Pol ample opportunity to do so), and Dr. Pol did not make a post-

judgment motion for relief under Federal Rule of Civil Procedure 59 or 60,3 we

also find the district court did not err in granting Plaintiffs’ motion for judgment on

the pleadings under Rule 12(c).

II.   The District Court’s Award of Actual and Punitive Damages

      Second, Dr. Pol contends the district court erred in awarding Plaintiffs $4.2

million in actual damages and $8.4 million in punitive damages because the district

court did not conduct a hearing to determine the validity of Plaintiffs’ claims, or

take testimony from witnesses to verify the amount of damages. Dr. Pol did not

present these arguments to the district court at any time before entry of




      3
        Rule 59 allows a party to file a motion to alter or amend a judgment no
more than 28 days after entry of judgment. Fed. R. Civ. P. 59(e). Rule 60 allows a
party to file a motion for relief from a judgment or order no more than one year
after entry of judgment. Fed. R. Civ. P. 60(c).

                                          5
judgment, or file a motion under Rule 59 or 60 after judgment was entered.4

      We review a district court’s computation of actual damages for clear error,

Simeonoff v. Hiner, 249 F.3d 883, 893 (9th Cir. 2001), and a district court’s award

of punitive damages for abuse of discretion, Fair Hous. of Marin v. Combs, 285

F.3d 899, 906-07 (9th Cir. 2002). However, this Court will not generally consider

an issue raised for the first time on appeal. See Quinn v. Robinson, 783 F.2d 776,

814 (9th Cir. 1984), cert. denied, 479 U.S. 882 (1986). Although there are three

exceptions to this general rule—(1) in an “exceptional” case when “review is

necessary to prevent a miscarriage of justice or to preserve the integrity of the

judicial process[;]” (2) when a new issue arises during the pendency of an appeal

because of a change in law; or (3) when the issue is purely one of law and the

necessary facts are fully developed—none of these exceptions are applicable in the

instant case, nor did Dr. Pol address these exceptions in his opening brief, or at oral

argument. See Bolker v. Comm’r, 760 F.2d 1039, 1042 (9th Cir. 1985).5

      Therefore, because Dr. Pol did not raise the issue of actual or punitive

damages before the district court, even though the district court provided Dr. Pol



      4
          See footnote 3.
      5
        At oral argument Dr. Pol conceded that these issues had not been presented
to the district court.

                                          6
ample opportunities to show cause why judgment in the form and amount

requested by Plaintiffs should not be entered, we find these issues were not

preserved for appeal and therefore are waived. See Perry v. O’Donnell, 759 F.2d

702, 706 (9th Cir. 1985); Falstaff Brewing Corp. v. Miller Brewing Co., 702 F.2d

770, 784 (9th Cir. 1983). Accordingly, even though we do not condone the district

court’s failure to consider the guideposts set forth by the Supreme Court in BMW

of North America, Inc. v. Gore, 517 U.S. 559 (1996) in awarding Plaintiffs $8.4

million in punitive damages, the issue of the amount of damages is not properly

before us.

III.   Ordering the Transfer of the Patents

       Finally, Dr. Pol argues the district court erred in ordering the transfer of the

patents and patent applications because: (1) the district court did not take any

evidence as to the existence or ownership of the patents; and (2) the district court

lacked personal jurisdiction over the entities transferring and receiving the patents.

As stated above, Dr. Pol’s failure to adequately address these contentions before

the district court waived his right to now assert these arguments for the first time

on appeal. See Perry, 759 F.2d at 706. However, assuming arguendo that Dr. Pol

at least cursorily addressed the issue of patent ownership in his mislabeled

“Plaintiff’s Motion to Reconsider,” Dr. Pol lacks standing to raise lack of subject


                                           7
matter jurisdiction on behalf of Novactyl or Metalloproteomics. See Ins. Corp. of

Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 703 (1982).

Therefore, because we find the district court did not err in striking Dr. Pol’s answer

and granting Plaintiffs’ motion for judgment on the pleadings under Rule 12(c), we

also find the district did not err in ordering the transfer of the patents and patent

applications as requested by Plaintiffs.



AFFIRMED.




                                           8